Citation Nr: 1438616	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-23 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  

3.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Michael J. Brown


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1949 to August 1951.  He died in December 2007.  The Appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board observes that in November 2009, the Appellant filed a request for equitable relief as to the payment of DIC benefits.  Such requests are considered by the Secretary of VA on a case by case basis and will not be reviewed by the Secretary until all administrative avenues are exhausted.  38 U.S.C.A. §§ 503, 511(a) (West 2002); see Darrow v. Derwinski, 2 Vet. App. 303 (1992) (holding that equitable relief is only available if "benefits administered by the Department [under § 511(a) and § 512(a)] have not been provided by reason of administrative error on the part of the Federal Government or any of its employees...").  As no final Board decision on these matters has been rendered, her request for equitable relief is premature.  

The issue of whether there was clear and unmistakable error in the June 2002 rating decision that granted entitlement to total disability individual unemployability based on service-connected disabilities, effective November 30, 1998, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for the cause of the Veteran's death and whether new and material evidence has been received to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318 will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


FINDINGS OF FACT

1.  A May 2008 rating decision denied service connection for the cause of the Veteran's death; new and material evidence was received within one year of the rating decision, but that evidence was readjudicated in a September 2009 statement of the case; the Appellant did not perfect her appeal to the Board, and that decision became final.

2.  Evidence received since the final May 2008 rating decision is new and raises a reasonable possibility of substantiating the Appellant's claim.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final May 2008 rating decision is new and material; the criteria to reopen the claim for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In a May 2008 rating decision, the RO denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death finding that there was no evidence that the conditions that caused the Veteran's death were incurred in or aggravated by his military service.  Although the Appellant was notified of this rating decision and her appellate rights, she did not timely perfect her appeal to the Board.  Furthermore, while new and material evidence in support of the claim was received within the appeal period, specifically an Arthritis Health Monitor article discussing the relationship between rheumatoid arthritis and cardiovascular disease, that evidence was considered when the claim was readjudicated in a September 2008 statement of the case.  As such, the May 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In May 2010, the Appellant filed a petition to reopen her claims.  A September 2010 rating decision denied the petition finding that new and material evidence had not been received.  

Evidence received since the May 2008 rating decision includes lay statements from the Appellant, her representative, and the Appellant's daughter.  This evidence is new because it was not of record at the time of the May 2008 rating decision.  The Appellant's and her daughter's lay statements are not material because they are redundant of their prior statements that are of record.  However, the representative's statements in the July 2011 VA Form 9, are material because they address whether a service-connected condition contributed to the Veteran's death.  Specifically, the representative asserted that the Veteran's service-connected psoriatic arthritis was a contributing factor in his coronary artery disease.  In support of this assertion, the representative noted that psoriatic arthritis is an incurable systemic, inflammatory autoimmune disease that increases the risk of many life-threatening conditions, including cardiovascular disease.  The Board notes that the Veteran's death certificate listed his cause of death as anoxic encephalopathy due to coronary artery disease.  Based on the above, the Board finds that the Appellant has submitted new and material evidence since the May 2008 rating decision sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for to service-connection for the cause of the Veteran's death is reopened. 


REMAND

With regard to the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that additional development is required prior to adjudication of the claim on the merits.   The Board notes that a VA opinion with respect to the issue of entitlement to service connection for the cause the Veteran's death was not obtained.  In order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his service-connected psoriatic arthritis.  Consequently, the Board finds that a remand is required in order to obtain a VA medical opinion as to the relationship, if any, between the Veteran's death and service-connected psoriatic arthritis.

Additionally, the Board notes that VA's February 2008 correspondence did not meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Specifically, the letter failed to inform the Appellant of all the Veteran's service-connected conditions and incorrectly informed her that the Veteran was service-connected for rheumatoid arthritis.  Although the Veteran was previously service-connected for rheumatoid arthritis from August 1951 to May 1996, he was not service-connected for rheumatoid arthritis at the time of his death.  Rather, he was service connected for psoriatic arthritis.  On remand, the deficiencies in the February 2008 correspondence should be corrected by issuing another letter that complies with the dictates of Hupp.  38 U.S.C.A. § 5103(a) (West 2002).

As noted above, the issue of CUE has been referred to the AOJ for appropriate action.  Since a finding of CUE could influence the Appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 (West 2002) now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, after the AOJ has adjudicated the Appellant's claim for CUE, it should readjudicate claim of whether new and material evidence has been received to reopen a claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with appropriate notice as regarding her claim to entitlement to service connection for the cause of the Veteran's death as outlined in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  Thereafter, obtain a VA medical opinion to determine if the Veteran's death was caused by a disability incurred in service.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must provide opinions as to: 

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's coronary artery disease or anoxic encephalopathy were incurred in or were otherwise etiologically related to active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's psoriatic arthritis was the immediate or underlying cause of death or was etiologically related thereto.

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's psoriatic arthritis contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.

In rendering the requested opinions, the examiner should address the representative's assertion that the Veteran's psoriatic arthritis put the Veteran at risk of many life-threatening conditions, including cardiovascular disease.  The examiner should also address the Arthritis Health Monitor article noting that chronic inflammation may increase the risk of cardiovascular disease. 

The examiner should provide a complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


